UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to 240.14a-12 Casey’s General Stores, Inc. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: On September 8, 2010, Casey’s General Stores, Inc. updated its website at www.supportcaseys.com.The updated website includes the information being filed herewith. Casey's General StoreSupport Casey'sSEC FilingsDate Title Form Type09/08/10 Casey's Updates Website www.supportcaseys.com DEFA14A09/08/10 Schedule 14D-9 Amendment No. 23 SC 14D-9/A09/08/10 Transcript of Conference Call of Casey’s General Stores, Inc. DEFA14A09/08/10 Transcript of Conference Call of Casey’s General Stores, Inc.8-K09/07/10 Casey's Updates Website www.supportcaseys.com DEFA14A09/07/10 Schedule 14D-9 Amendment No. 22 SC 14D-9/A09/07/10 Casey’s Board Unanimously Recommends Shareholders Not Tender Into Couche-Tard’s $38.50 Per Share Offer - Results Press Release, Recommendation Press Release, Letter to Shareholders, Employee Email, Investor Presentation8-K09/07/10 Casey’s Board Unanimously Recommends Shareholders Not Tender Into Couche-Tard’s $38.50 Per Share Offer - Investor PresentationDEFA14A09/07/10 Casey’s Board Unanimously Recommends Shareholders Not Tender Into Couche-Tard’s $38.50 Per Share Offer - Employee EmailDEFA14A09/07/10 Casey’s Board Unanimously Recommends Shareholders Not Tender Into Couche-Tard’s $38.50 Per Share Offer - Letter to ShareholdersDEFA14A Important Information In response to the tender offer commenced by Alimentation Couche-Tard Inc. (“Couche-Tard”) referred to in this communication, Casey’s General Stores, Inc. (“Casey’s”) has filed a solicitation/recommendation statement with the Securities and Exchange Commission (the “SEC”).Investors and security holders are urged to read the solicitation/recommendation statement with respect to the tender offer and, when they become available, any other relevant documents filed with the SEC, because they contain important information.Investors and security holders may obtain a free copy of the solicitation/recommendation statement with respect to the tender offer and other documents (when available) that Casey’s files with the SEC at the SEC’s website at www.sec.gov and Casey’s website at www.caseys.com. In addition, the solicitation/recommendation statement with respect to the tender offer and other documents (when available) filed by Casey’s with the SEC may be obtained from Casey’s free of charge by directing a request to Casey’s General Stores, Inc., Attn: Investor Relations, Casey’s General Stores, Inc., One Convenience Blvd., P.O. Box 3001, Ankeny, Iowa 50021-8045. Casey’s has filed with the SEC and mailed to its shareholders a definitive proxy statement and white proxy card in connection with its 2010 Annual Meeting of Shareholders. Investors and security holders are urged to read the definitive proxy statement and, when they become available, any other relevant documents filed with the SEC, because they contain important information. Investors and security holders may obtain a free copy of the definitive proxy statement and, when available, other documents that Casey’s files with the SEC at the SEC’s website at www.sec.gov and Casey’s website at www.caseys.com. In addition, the definitive proxy statement and, when available, other documents filed by Casey’s with the SEC may be obtained from Casey’s free of charge by directing a request to Casey’s General Stores, Inc.,Attn:Investor Relations, Casey’s General Stores, Inc., One Convenience Blvd., P.O. Box 3001, Ankeny, Iowa 50021-8045. Certain Information Concerning Participants Casey’s, its directors and executive officers may be deemed to be participants in the solicitation of Casey’s security holders in connection with its 2010 Annual Meeting of Shareholders. Security holders may obtain information regarding the names, affiliations and interests of such individuals in Casey’s Annual Report on Form10-K for the year ended April 30, 2010, which was filed with the SEC on June 29, 2010, and its definitive proxy statement for the 2010 Annual Meeting of Shareholders, which was filed with the SEC on August 12, 2010. To the extent holdings of Casey’s securities have changed since the amounts printed in the definitive proxy statement for the 2010 Annual Meeting of Shareholders, such changes have been or will be reflected on Statements of Change in Ownership on Form 4 filed with the SEC. These documents (when available) may be obtained free of charge from the SEC’s website at www.sec.gov and Casey’s website at www.caseys.com. Forward-Looking Statements This communication contains various “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements represent our expectations or beliefs concerning future events that may not prove to be accurate.The words “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project” and similar expressions are used to identify forward-looking statements.We caution you that these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements, including the risk that our cash balances and cash generated from operations and financing activities will not be sufficient for our future liquidity and capital resource needs, competition in the industry in which we operate, changes in the price or supply of gasoline, tax increases or other changes in the price of or demand for tobacco products, potential liabilities and expenditures related to compliance with environmental and other laws and regulations, the seasonality of demand patterns, weather conditions, future actions by Couche-Tard in connection with its unsolicited tender offer to acquire Casey’s, the risk that disruptions or uncertainty from Couche-Tard’s unsolicited tender offer will divert management’s time and harm Casey’s relationships with our customers, employees and suppliers; the increased indebtedness that the Company has incurred to purchase shares of our common stock in our self tender offer; the price at which we purchased shares of our common stock in our self tender offer and the number of shares purchased in such offer; the price and time at which we may make any additional repurchases of our common stock following completion of our self tender offer as well as the number of shares acquired in such repurchases and the terms, timing, cost and interest rate on any indebtedness incurred to fund such repurchases; and the other risks and uncertainties included from time to time in our filings with the SEC.Further, there can be no assurance that a transaction with the strategic third party referred to in this communication will be reached on terms that the Casey’s Board of Directors (the “Board”) will determine are in the best interests of Casey’s, its shareholders and its other constituencies.Moreover, even if the Board were to approve a transaction with such third party, there can be no assurance that the approved transaction will be consummated.We further caution you that other factors we have not identified may in the future prove to be important in affecting our business and results of operations.We ask you not to place undue reliance on any forward-looking statements because they speak only of our views as of the statement dates.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise.
